On behalf
of my delegation and on my own behalf I would like to
extend our warm congratulations to President Eliasson
on his election to the presidency of the General
Assembly at its sixtieth session and to ensure him of
our cooperation in carrying out his noble mission. I
would also like to congratulate his predecessor, His
Excellency Mr. Jean Ping, who guided our work with
tact, skill and competence throughout his term, in spite
of the delicate and complex issues that were on the
agenda during the fifty-ninth session.
It is clear that the results that we have reached in
recent years, both in terms of peacekeeping and in our
approach to development issues, have been made
possible by the commendable commitment and
devotion of each and every Member, at all levels of
engagement and responsibility. I would specifically
like to underscore the valuable contribution of
Secretary-General Kofi Annan, to whom I pay a well
deserved tribute.
In his report, entitled “In larger freedom: towards
development, security and human rights for all”
(A/59/2005), our Secretary-General submitted specific
proposals that we rightfully believe are appropriate
solutions to our shared concerns. Effective
implementation of those measures will enhance the
effectiveness and credibility of the United Nations and
will help us to meet the myriad challenges facing
today’s world.
A few days ago the heads of State and
Government reviewed the international situation from
the standpoint of the Millennium Declaration adopted
in 2000 and the implementation of the Millennium
Development Goals. The conclusions clearly indicate
the magnitude of the task that still remains to be
accomplished, despite the efforts made by Member
States and their national constituents. Those
conclusions, which corroborate the analysis of the
Secretary-General, tell us that times have changed and
that the world — while it still bears scars from the
past — has already entered into the future. Today, we
are seeing the unparalleled impoverishment of many
countries and peoples, as well as the emergence of new
abhorrent phenomena, such as terrorism and
transboundary crime, not to mention the pandemic of
HIV/AIDS and the resurgence of other communicable
diseases. Given those formidable developments, it is
absolutely necessary to build a new international
society that is more caring, more just and better
managed, with the United Nations at its centre.
For its part, the Government of Chad, since the
establishment of democracy in 1990, has planned and
implemented a vast programme of institutional
transformation that promotes social and economic
development, peace and security, both domestic and
external. Moreover, we held a constitutional
referendum in June to amend a number of
provisions — a clear demonstration of our concern to
adapt our institutions to present-day demands, as well
as an opportunity for our people to renew their
confidence in those institutions.
While our country has achieved sufficient
stability within, that is not true of our borders. We are
suffering from the impacts of an insecurity that is
prevalent among our neighbours, particularly in the
Central African Republic and the Sudan, with which
Chad shares very long borders. Therefore, prompted by
our border security concerns, we have undertaken
mediation initiatives to reconcile the belligerents. For
those reasons, the Government of Chad took the
initiative to bring together the parties to the conflict in
Darfur, at Abéché, Chad, in September 2003, to make
them listen to reason. Since then, the Government has
worked continually and actively towards helping to
reach a negotiated solution to that conflict, with
support from the African Union and representatives of
the international community. Moreover, in spite of his
heavy schedule, President Idriss Deby has become
personally involved in trying to bring about a pacific
settlement to that fratricidal conflict.
Chad’s mediation led to the conclusion of the
N’Djamena and the Abuja agreements in Nigeria,
where talks are still under way to find a comprehensive
political agreement and to put an end once and for all
to the crisis that has gone on for far too long. Chad will
continue to act as a mediator so that one day the
western region of the Sudan can at long last regain its
calm and stability.
We deplore the violations of the ceasefire that are
currently taking place in Darfur and hope that they will
cease. We must welcome the formation of the new
Government of the Sudan and we are hoping that that
will be an opportunity for an acceleration of the peace
process of Abuja.
In Chad, we are duty-bound to work with our
brothers in the Sudan, with whom we have historical
8

and geographic ties. But we should not lose sight of the
impacts and consequences of the conflict, which have
taken a heavy toll, in particular on the border
populations. For instance, Chad took a fully sovereign
decision to welcome more than 200,000 Sudanese
refugees and is providing many forms of support to
other humanitarian institutions that are operating in the
affected zone. Indeed, the disruption of trade, the
deterioration of major roads by humanitarian convoys
and all the other costs eat up our meagre resources and
are the most common source of political unrest among
our own people, who feel that they have been
abandoned. Given the scarcity of our resources and the
immense needs of refugees and populations in refugee
areas, the Government of Chad is counting on
substantial assistance from the international
community.
The positive developments in the situation in the
Central African Republic are facilitating the restoration
of constitutional order in that brotherly country.
However, the incidence of crime spilling across that
country’s common borders with Chad and Cameroon is
increasing. That phenomenon has caused a new flow of
Central African refugees into Chad and they live in
very difficult conditions. We call upon the international
community to devote greater attention to their plight.
We welcome the initiative taken in that regard by
the United Nations Peacebuilding Support Office in the
Central African Republic, which brought together
representatives of Cameroon, Chad and the Central
African Republic at Yaoundé on 26 and 27 August to
consider the phenomenon of insecurity on their
common borders and to find solutions to it.
Of course, the insecurity on our borders should
not cause us to lose sight of other crises in Africa and
throughout the world. In Africa, we welcome the
developments in Guinea-Bissau, Burundi and Liberia,
to mention only those brotherly countries.
Undoubtedly, the issue of their reconstruction will have
an important place on the agendas of those countries,
of the African Union and of the rest of the world.
On the other hand, the situation in Côte d’Ivoire
continues to concern us. President Mbeki’s mediation
has not been able to lead — as had been hoped — to
the immediate holding of presidential elections. We
urge our Ivorian brethren to engage in dialogue.
In the Middle East, the persistence of the Israeli-
Arab conflict continues to poison relations in the
subregion, even while the withdrawal from the Gaza
Strip is a tangible element in recent developments. We
are convinced that it is only through dialogue that a
just and lasting solution to that conflict can be found.
With regard to the disagreement between the
People’s Republic of China and Taiwan, we appreciate
Taiwan’s tireless efforts to reach a peaceful solution.
The international community must encourage the two
parties to accept each other. The readmission of Taiwan
into the United Nations, which we believe to be a
legitimate demand of that country, would be the point
of departure for such acceptance.
The interdependence of the concepts of
development, peace and security is the basis of our
country’s support for the Millennium Development
Goals (MDGs). The Millennium Declaration was
undoubtedly a strong signal from the partnership of
rich and poor countries in favour of a fairer, more
balanced and more united world. In itself, it is a great
endeavour that could lead to the consolidation of
global efforts.
My country has set for itself the same objectives
in its development strategies, plans and programmes as
are found in the Millennium Declaration, particularly
our national poverty reduction strategy and our
national strategy for good governance. Undoubtedly,
for most of our countries, achieving the MDGs is not
very likely, particularly in the areas of promoting peace
and security, good governance and economic and social
reforms.
There is in Chad, however, a consensus regarding
the need for sustained progress on those issues and in
other areas related to social, economic and political
life. The Government of Chad is, therefore, focusing in
particular on activities relating to the protection of
children, the promotion of maternal health, the
education of girls and the social and professional
integration of underprivileged groups, particularly
women, the elderly and the disabled. In that
connection, there is no doubt that the partnership
between civil society and the private sector is being
strongly encouraged.
I am not unaware that many delegations may
wonder about the current situation with regard to
socio-economic development in Chad following the
exploitation of oil there. The fact that Chad joined the
small circle of oil exporting countries two years ago,
although it caused some euphoria in my country, has
9

not attracted the expected financial resources.
Unfortunately, Chad, under the agreements linking it to
the oil consortium, benefits from only a small
proportion of the revenues resulting from its oil. We
continue to need the cooperation and assistance of
friendly countries to supplement our resources, which
still fall short of our needs. Such cooperation is
essential if we are to carry out our development and
anti-poverty programmes.
As members are aware, my country’s
development depends partly on the cotton crop, which
unfortunately is in a state of crisis that is becoming
endemic. That crop, which provides a living for much
of Chad’s population, is dangerously threatened by the
protectionist practices of developed countries. In fact,
our cotton producers are victims of the subsidy policies
of countries that are supposed to comply with the rules
of international trade. Measures must be taken to limit
the effects of the market economy, which is
increasingly restricting our weak economies. We
believe that well-regulated economic trade would
ensure sustainable development for the least advanced
countries and would help to build confidence among
States.
We are uncertain of reaching a political solution
to the cotton problem, despite the hopes placed in
continued multilateral trade negotiations within the
framework of the Doha Round. It is no longer certain
that developed countries will agree to abandon their
subsidy practices and implement radical changes in the
current system to meet the expectations of African
cotton growers. That would leave no choice but to
resort to political and legal action under the provisions
of the statutes and rules of the World Trade
Organization with a view to regulating the cotton
market through measures to compensate the losses
suffered by our producers.
Most Member States had hoped that this sixtieth
session of the General Assembly would finally achieve
the democratization of the United Nations. That does
not yet seem to be the case. But we must not lose
momentum, and we must continue to work to ensure
that that objective is attained in the near future. The
revitalization of the General Assembly and of the
Economic and Social Council and the transformation of
the Commission on Human Rights into an important
United Nations body, as suggested by the Secretary-
General, would enable the Organization to be more
effective. In such a restructuring, which remains
relevant, the issue of Security Council expansion is of
interest to Member States, particularly those of
Africa — and quite rightly, because we know that since
the creation of the United Nations in 1945, no African
State has had a seat on the Council as a permanent
member with the right of the veto. That injustice
seriously mars the credibility of the United Nations,
and it is time to rectify it.
Our position regarding a new configuration for
the Security Council remains that which has been
reaffirmed many times by the African Union. It reflects
our firm will to participate in the efforts of the
international community under United Nations
auspices aimed at ensuring the maintenance of peace
and security, which are guarantees for sustainable
economic and social development.